The conviction is for theft of cattle. The punishment assessed is confinement in the State penitentiary for a term of five years.
The record is before us without any bills of exception or statement of facts. The indictment appears to be regular and in due form.
We note, however, that in sentencing appellant the trial court failed to make application of the Indeterminate Sentence *Page 455 
Law. The judgment and sentence will therefore be reformed so as to condemn appellant to confinement in the State penitentiary for a term of not less than two nor more than five years; and as reformed, the judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.